Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-22 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Terao (US 2016/0380120, and Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Terao (US 2016/0380120) in view of Dalal et al. (US 2016/0099214).
Regarding claim 2, 9, and 16, Terao discloses a method of electrically coupling solar cells (see figs. 3-5), comprising:
aligning conductive wires (310) over back sides of adjacent solar cells (302), 
wherein the conductive wires (310) are aligned substantially parallel to P-type (304) and N-type (306) doped diffusion regions of the solar cells (302) (see paragraph [0046]); 
bonding the conductive wires directly to the back side of each of the solar cells over the P-type and N-type doped diffusion regions (shown in at least fig. 3C, paragraphs [0046]-[0050]); and 
cutting every other one of the conductive wires between each adjacent pair of the solar cells (see paragraph [0043]).
Further, one embodiment of Terao discloses wherein bonding the conductive wires uses  thermo-compression bonding (claim 2) (see paragraph [0052]).
As Terao discloses choosing from a finite number of identified, predictable solutions i.e., thermo-compression bonding over welding or soldering, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.
Terao does not disclose wherein the bonding method comprises ultrasonic (claim 9) or thermosonic (claim 16) bonding. 
Dalal is analogous art to Tareo as Reit discloses wire bonded to a pad, wherein Dalal discloses soldering, thermo-compression bonding, ultrasonic bonding and thermosonic bonding are all suitable as methods of wire bond bonding (see paragraph [0024]).
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known technique (i.e. ultrasonic or thermosonic wire bonding as taught by Dalal) for another known technique (i.e. thermo-compression bonding as taught by Dalal and Terao), wherein the result is predictable (i.e. a secure wire bond).

Regarding claims 3, 10 and 17, modified Tareo discloses a method of claims 2, 9 and 16 respectively, wherein each conductive wire is parallel along a direction to form a one-dimensional layout (see fig. 3C, paragraphs [0046]-[0050]).

Regarding claims 4, 11 and 18, modified Tareo discloses a method of claims 2, 9 and 16 respectively, wherein each conductive wire has a flattened circular profile (see paragraph [0046]).

Regarding claims 6, 13 and 20, modified Tareo discloses a method of claims 2, 9 and 16 respectively, wherein each solar cell has a substrate that is substantially rectangular, and wherein the corresponding P-type and N-type doped diffusion regions and the corresponding conductive wires are substantially parallel to an edge of the substrate (shown in fig. 3C, see paragraphs [0042] and [0046]-[0050]).

Regarding claims 7, 14 and 21, modified Tareo discloses a method of claims 6, 13 and 20 respectively, wherein the P-type and N-type doped diffusion regions are disposed in a back surface of the corresponding substrate, the back surface opposite an opposing light-receiving surface of the substrate (see fig. 3C, paragraphs [0029]-[0030] and [0039]).
As Terao discloses choosing from a finite number of identified, predictable solutions i.e., diffusion region in the solar cell or above the solar cell, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claims 8, 15 and 22, modified Tareo discloses a method of claims 6, 13 and 20 respectively, wherein the P-type and N-type doped diffusion regions are disposed above a back surface of the corresponding substrate, the back surface opposite an opposing light-receiving surface of the substrate (see fig. 3C, paragraphs [0029]-[0030] and [0039]).
As Terao discloses choosing from a finite number of identified, predictable solutions i.e., diffusion region in the solar cell or above the solar cell, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tareo, as applied to claim 2 above, and claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tareo and Dalal et al., as applied to claims 9 and 16 above respectively, and further in view of Moslehi et al. (WO 2012/135395).
Regarding claims 5, 12 and 19, modified Tareo discloses a method of claims 2, 9 and 16 respectively, but does not disclose wherein each conductive wire has a surface with microgrooves along a length of the conductive wire.
Moslehi is analogous art to Terao as Moslehi discloses a method of stringing solar cells (see paragraph [0009]). Moslehi discloses conductive wires connecting p-type and n-type regions (see paragraphs [0045]-[0046], [(0100]-[0101]).
Moslehi discloses the conductive wires comprises micro-grooves as micro-grooves allow for stress relief (see paragraph [0115]-[0117]).
It would be obvious to a person having ordinary skill in the art to modify the conductive wires of Terao to comprise micro-grooves because micro-grooves provides stress relief.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sachs (US 2007/0125415).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721